Citation Nr: 9934967	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  92-52 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana




THE ISSUE

Entitlement to service connection for back injury residuals 
to include myalgia, including whether new and material 
evidence has been submitted to reopen the claim.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from April 1962 to October 
1965.  There is no claim or evidence of combat service within 
the meaning of 38 U.S.C.A. § 1154(b) (West 1991).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The case was previously before the Board in April 1995 and 
September 1997, when final decisions were made on other 
issues.  The back issue was remanded for further action.  The 
requested action has been completed.  The Board now proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for a back injury and 
myalgia in March 1984.   The veteran was notified of that 
determination in April 1984, but did not appeal.

3.  Evidence submitted since the April 1984 RO decision, when 
considered with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  There is evidence which diagnoses low back pain and links 
it to injury in service.  

5.  There is no evidence linking arthritis or degenerative 
joint disease of the spine to disease or injury in service or 
to a service-connected disability.  

6.  The veteran's chronic low back pain is not the result of 
disease or injury during active service.  


CONCLUSION OF LAW

1.  The claim for service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  

2.  There is no well grounded claim for service connection 
for arthritis.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  A chronic low back pain disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1113, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder discloses that the RO denied 
service connection for a back injury and myalgia in March 
1984.  The veteran was notified of that determination in 
April 1984, but did not appeal.  Decisions of the RO which 
are not appealed are final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1999).  

The United States Circuit Court of Appeals for the Federal 
Circuit has held that this is a jurisdictional matter.  That 
is, no matter how the RO developed the claim, VA has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence.  Therefore, whether the RO 
considered the issue or not, the first determination which 
the Board must make, is whether the veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  New and material 
evidence need not change the final outcome of the case, but 
there is a standard set forth in the regulation which must be 
met.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed.Cir. 
1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  

This is a two part test.  First, the evidence must be 
"[n]ew."  That is it must not have previously been submitted 
to agency decision makers.  Also, it must be neither 
cumulative nor redundant.  Secondly, it must be "material."  
That is, it must bear directly and substantially upon the 
specific matter under consideration.  Additionally, by itself 
or in connection with evidence previously assembled it must 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The service medical records contain a January 1963 outpatient 
treatment record showing a report of pain in the lower back 
during the night and morning. There was no radiation of pain 
or limitation of movement.  There was slight muscle spasm.  
There was no costovertebral angle tenderness.  The diagnosis 
was myalgia, mild, low back and treatment was provided.  A 
March 1965 notation indicates that the veteran was in for 
lumbosacral spine X-rays and an orthopedic consultation; 
however, the reports are not of record.  On the October 1965 
separation examination, the veteran gave a history of back 
pain after lifting heavy mail sacks; on examination, the 
spine and musculoskeletal parts were normal.  

When the RO denied service connection for a back injury, 
myalgia, in March 1984, it considered the service medical 
records and concluded that the back injury in service was 
mild and clearly acute and transitory.  

In January 1991, the veteran petitioned to reopen his back 
claim asserting that his back injury was not transitory but 
of long standing.  Evidence subsequently received included a 
VA hospital report which linked back pain to service.  A link 
of current symptoms to service was not previously of record.  
Therefore, it is material and so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  The Board finds this to be new and 
material evidence and the claim is reopened.  

Turning next to the question of whether the claim is well 
grounded, the September 1984 hospital report provides a 
diagnosis and links that diagnosis to injury in service.  
This provides competent evidence on all three points required 
for a well grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

The next stage of the analysis involves weighing the merits.  
Service connection may be granted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 101(16), 1110, 1113(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran gave a history of low back pain when he was 
examined for separation from active service, in October 1965.  
However, the examining doctor reported that the spine and 
musculoskeletal parts were normal.  This opinion is highly 
probative because it was made just before the veteran left 
service and shows that the veteran's complaints were 
considered.  

Over 18 years passed without any documentation of back 
complaints.  This extended period of time without treatment 
mitigates against the credibility of the reported continuity 
of symptoms.  

The earliest post service documentation of back pain was 
recorded in September 1984, when the veteran sought treatment 
for a knee injury earlier that month.  The report dealt 
primarily with the knee injury.  There was a notation that, 
"He was seen by orthopaedist while in the hospital for his 
low back pain since 1962 which is service connected and felt 
that he was not adequately treated at the time."  The 
diagnosis was: Low back pain for 20 years, service connected.  
Outpatient follow up was recommended.  A recent search for 
the outpatient records, as per the Board's remand, was 
fruitless.  

The veteran was again hospitalized by VA in November 1984 for 
the removal of a mass from his forehead.  There was no 
mention of the veteran's back, either as to current symptoms, 
current diagnosis, or etiology.  

In July 1985, the veteran was admitted to a VA medical center 
complaining of back pain starting the day prior to admission.  
He also gave a history of low back pain.  His spine was non-
tender to percussion and he fully flexed to the floor with no 
increase in pain.  There was no increase with leg raises.  A 
bone scan showed a normal lower back and a lumbar puncture 
test was negative.  The diagnosis was chronic low back pain.  

In December 1985, the veteran was hospitalized by VA for a 
crush injury of the leg.  It was noted that the veteran had a 
history of chronic low back pain for which a bone scan had 
been negative.  There was no back diagnosis.  

The report of private hospital treatment in May 1987 was 
received.  It shows right flank and back pain since May 1987.  
The veteran gave a history of a herniated disc.  X-rays 
showed no bony abnormalities.  There was no back diagnosis.  

On the August 1992 VA examination, the veteran reported that 
he had injured his back unloading mail.  He reported a 
gradual increase in pain since that time.  The veteran's back 
was tender.  The diagnosis was degenerative joint disease of 
the lumbar spine.  However, X-rays were subsequently taken 
and interpreted by a physician as showing a normal lumbar 
spine.   

VA outpatient clinical records from 1992 to 1995 document the 
veteran's further complaints of arthritis and back pain.  

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the requirement of Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette v. Brown, 
8 Vet. App. 69 (1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (as to determination of whether evidence is "new and 
material" for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet App 406, 409 (1995).  

The September 1984 hospital report is the only evidence which 
could be interpreted as connecting a low back disorder to 
service.  For the purpose of determining whether there was a 
well grounded claim, the Board has liberally construed the 
comment in the September 1984 hospital report.  However, 
while it is evidence which must be weighed, it is not 
persuasive.  The comment "which is service connected" could 
be interpreted as indicating that service connection is 
warranted, or that the doctor thought that service-connection 
had already been established.  The report does not contain 
anything of medical significance relating to the back.  There 
are no back findings.  There is no medical analysis.  While 
the comment could be interpreted as an endorsement of a 
continuity of symptoms under 38 C.F.R. § 30303(b) (1999) and 
Savage v. Gober, 10 Vet. App. 488, 497 (1997), when taken in 
context, it appears that the comment is simply a history 
given by the veteran without reference to the orthopedic 
record.  The conclusion that orthopedic follow up would be 
necessary is significant in that it shows that more was 
needed, for both diagnosis and treatment.  The Board finds 
the comment as to as service-connected back disability merely 
reflected the veteran's complaints and history given by the 
veteran and the summarizing physician merely indicated that 
the veteran was claiming that they were service-connected and 
the matter required follow-up.  

The subsequent notes show that tests were negative.  Those 
tests, in July 1985, led to a diagnosis of chronic low back 
pain; however, the doctor did not link that diagnosis to any 
disease or injury in service.  

As to arthritis, there was a diagnosis of degenerative joint 
disease on the 1992 VA examination.  However, that was based 
on direct physical examination of the veteran's back without 
the benefit of X-rays or similar studies.  The physician who 
reviewed the X-rays found they disclosed a normal lumbar 
spine.  The findings of the physician who reviewed the X-rays 
are substantially more probative in determining internal 
changes than the findings of the physician who simply 
examined the exterior of the veteran's back.  The X-ray 
studies have been normal, consistently.  There is no evidence 
of arthritis during the first year after the veteran 
completed active service.  38 U.S.C.A. § 1101, 1112 (West 
1991); 38 C.F.R. § 3.307, 3.309 (1999).  More significantly 
to this case, no doctor has linked any current arthritic or 
degenerative changes to disease or injury in service.  See 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The separation examination report, which shows no disability 
despite the veteran's complaints, the tests of July 1985, as 
well as all other evidence of record from 1984 to 1995 
outweigh the tentative comments recorded in September 1984 
and demonstrate that back pain in service resolved by the 
time of the separation examination and was not related to 
post service episodes of back symptomatology.  The evidence 
is not in approximate balance and there is no doubt to 
resolve in the veteran's favor under 38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

The petition to reopen the veteran's claim of entitlement to 
service connection for back injury residuals to include 
myalgia is granted.  The claim for service connection for 
back injury residuals to include myalgia is denied.  


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 

